Case 3:15-cv-01857-SI   Document 409-4   Filed 10/15/20   Page 1 of 3




      TRIAL EXHIBIT 15
                                       Case 3:15-cv-01857-SI                                        Document 409-4                                  Filed 10/15/20                            Page 2 of 3                        3:15-cv-01857

                                                                                                                                                                                                                                      15
         ;+-        ALJLJS'                                           1607EBigBeaverRdSuite #110,Troy, Ml48083
                                                                          Independent Promoter (IP) Application
                                                                                  custamerservice i.0n.v1sALus
                    S'C:IEl'-lC:E.S:~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~-F_a_    x_Fo_r_m_t_o_8_7_7_.s_4_7_
                                                                                                          .1_s_1_
                                                                                                                0
                                                                                                  0 Amended
STEP 1: Join Our Team please choose an enrollment option

0       Basic Promoter . • • • • • $49                             0        Executive Success System (ESS) •• '(j\fE' •••••••••••• $499                                                              0        ESS with Samples •••• $999
                                                                                                             St!'.()R         $1,125Valuel                                                                                    $1,751 Value!
                                                                                                                                           t)       ()            "05:ALUS                                                                OVER
                                                                                                                                       .. noouc·rs f.::....
                                                                                                                                    IN P                              !:::::."'e"'                                                       S(J()()
                                                                                                                                    ~                         ~·i..-
                                                                                                                                                                         .i i a.
                                                                                                                      •
                                                                                                                                                    e                                                                                 IN SAMPLES

                                                                                                                                                 ~                                                                            +~
                                                                                                                                                                                                                               I • wm     '
                                                                                                                - - - SU
                                                                                                                                                                           Mentorship Series                            xSO        :.~~~~.x25
STEP 2: Select Your Monthly Challenge Kit Choose the items you would like shipped to you each month.
                                                                                                                                                                                                                                        community\
               1·                                                                                                                                                        Choose your Auto-Ship date:                Join the Body byVi'"•Challenge
          ~                        .,,,51                          ~~~!II--                                                                                              Os'h 012th 019th
     ,,51                                                           --- ~


       _. . . .'!S:
      • '='      .__ •
                                   ,,~~!':!S: '
                                   ~?~ i     --                                    tr            ~r"'s ,,~!

                                                                                                   ~ ~~ ;-'- -
                                                                                                                   ~             ~-=-:....- •
                                                                                                                                 ~ ~ ~ · --     ..                     ESS enrollment Auto-Ship orders will
                                                                                                                                                                       be processed and shipped starting
                                                                                                                                                                       next month on the selected date.                 QTY

0       Balance Kit            0        Shape Kit             0       Core Kit                0       Transformation              0      Fit Kit
                                                                                                                                                                       Basic enrollment Auto-Ship orders will
                                                                                                                                                                       be processed and shipped with your           0Auto Donation
                                                                                                                                                                                                                          30 Childrens' Meals
          $49                             $99                           $199                          Kit$249                            $299                          enrollment package. If selected date lands
        $68 Retail Value                S136 Retail Value             $278 Reta.ii Value              $339 Retail Value                  $409 Retail Value             on aweekend or holiday, orde~ will be
                                                                                                                                                                       processed the last business day prior.
                                                                                                                                                                                                                     0 $24
        Save $19                        Save$37                       Save$79                         Save$90                            Save $110                                                                            Meal for Meal Match!

STEP 3: Additional Products                                                                                                                                              STEP 4: Vi-Net Login & Additional Tools
     All additional product orders will be processed and shipped with your enrollment package.                                                                           Please select a unique username and password to access your ViSa\us Back Office.
      QTY           ITEM NAME           ITEM PRICE AUTO-SHIP ONE·TIME        QTY         ITEM NAME                        ITEM PRICE AUTO·SHIP ONE· TIME                 If neither Username choice is           Passwords must have 6- 16
                                                                                                                                                                         available, username will default to     characters and contain at least one
                    50 Taster Packs           $250       0            0              Nutra Cookie-Pick a Flavor
                                                                                                                                                                         your mailbox number.                    Jetter and one number, e.g., rsmith2.
                    25 Starter Packs          $250       0            0                          Oatmeal Raisin           $34/box      0            0                    (l"Choice): _ __ _ _ _
               ViSa\us Go1•- 2oz Shots      $48/box      0            0                           Peanut Butter           $34/box      0            0                    (2"'Choice): _ __ _ __
               ViSa\us Pro1"-Drink Mix      $32/box      0            0                          Chocolate Chip           $34/box      0            0
                                                                                                                                                                         You will automatically be subscribed to Vi-Net Pro plus
                         Vi·pak•              $99        0            0                                                                                                  ViSalus Executive Success Club Subscription for $29/mo.
    See Product Price Sheet for Item Numbers and pricing information.                                                                                                    To change or cancel, call ViSalus Customer Service at 1-877-VISALUS.

STEP 5: Personal Information
wlP#orSSN: _ _ _ _ __ __ _ _ _ _ __ _ _ _ _ _ __                                                                                    Communication Preferences:
Enroller Last Name: _ _ _ _ _ _ __                                 First Name: _ _ _ _ _ _ __ _ __                                  Home Phone#: _ __ _ _ __ __                                      Mobile Phone#: _ __ _ __ _ __
TheEnroller is an existing IP that refersanewIP. TheEnrollercan place thenew IP anywhere in the depth of his/her organization.
Oncethe enrollment process iscomplete theenrollercan add/change sponsor information in the"Waiting Room"found in Vi-Net.            Mobile Phone Provider: Required for ViSa\us Mobile Updates (SMS) _ _ _ _ _ _ _ _ __

                                                                                                                                    E-mail Address:----- - - - - - -- - - -- - - - - - - -
Last Name: _ _ __ _ _ _ __ _                                      First Name: __________
                                                                                                                                    Receive ViSalus News & Updates via: Check at least one
SSN or Tax ID: _ _ _ _ _ _ _ __                                   Birth Date: _ _ / _ _ / _ _
                                                                                                                                      0    Phone         0    Email     0    Mobile Text Message (SMS)              0    None
CompanyName: - - - - - -- - - - - - - - - - - - - - - --                                                                            Language Preference:          0   English    0    Spanish      0    Both
         If doing business as a legal entity, complete and attach the Company Enrollment Form. (Required)
                                                                                                                                    Gender:     0   Male      0   Female
Shipping/Mailing Address: - - - - - - -- - - -- - -- - -
                                                                                                                                    Billing Information:
Apt/Suite: - - -- -- -- - - - - - - - - - - - - - - -
                                                                                                                                    Full Name on Credit Card:---- - - -- - -- - - - - - - - -
City: _ _ _ _ _ __ _ _ _ __  State:    Zip: _ _ _ _ __
                                                                                                                                    Credit Card Number:       1--1--1--1--1--1--1-- 1--1--1--1--1--1--1- -1--1--1
Billing Address: _ _ _ _ _ _ __ __ _ __ _ __ _ _ _ _ __                                                                             Expiration Date:                                                 Security Code: _ _ _ _ _ _ _ __

Apt/Suite: - - - - - - - - - - - - - - - - - - -- - - -                                                                             Card Type: (circle one)    IVISA I       lfi] •
City: _ _ __ _ _ _ _ _ __ _     State:    Zip: _ _ _ _ __
                                                                                                                        Card holder Signature: - - - - - - - - - - - - - - -- - - - -
Iauthorize ViSalus Sciences to charge my account for the amount listed. Ipromise to pay such amount to and in agreement governing the use of such card. Iunderstand that ViSalus Scienceswill apply Taxes, Shipping and Handling
charges to my order. lforder is Auto-Ship or monthly Vi-Net Subscription, Iauthorize ViSa\us to ship/charge these products monthly. Cancellations must be submitted at least Sdays prior to the Auto-Ship date or Vi-Net billing date.
I understand that to become an Independent Promoter (IP) of ViSa\us I am only required to submit this                               Iunderstand that the terms of this document shall be a binding Agreement between ViSalus and me and upon
Agreement. I further acknowledge that my advancement in the ViSalus marketing plan is based solely upon                             receipt of this Agreement. Ihave read and understand ViSalus' Policies and Procedures and Compensation Plan,
the acquisition of customers. My purchase of sales aids or training material, or attendance at training classes, is                 which are incorporated by the reference herein, and agree to abide by them as they may be amended at any
strictly optional and at my discretion. Ialso understand that if Ichoose to enroll or sponsor other individuals to                  time.
participate in ViSalus' marketing plan, Iwill only be compensated based upon the activities of other \P's to the                    I UNDERSTAND THAT I MAYCANCEL THIS AGREEMENT WITHOUT PENALTY OR OBLIGATION AT ANYTIME,
extent of their sales made to customers.                                                                                            FOR ANY REASON. I UNDERSTAND THAT MY NOTICE OF CANCELLATION MUST BE SUBMITTED IN WRITING
By my signature below and initials on the JP Terms of Agreement on the reverse side, Iacknowledge that Ihave                        TO THE COMPANY AT ITS PRINCIPAL BUSINESS ADDRESS. PLEASE SEE OTHER SIDE FOR TERMS.
carefully read this Agreementand Iam willing to accept the terms and conditions herein and on th ereverse side.
Applicant Signature: X                                                                                                                                         Date :~~~~~=~~=~----
This application is not considered complete unless ViSa\us receives both the signed and dated Application (page 1) and the initialed Terms of Agreement (page 2) VISALUS_WAKEFIELD000031
                                                                                                                                                   © 2011 ViSalus Sciences All Rights Reserved . 01 OOOUS-22 1/2

                                                                                                                           15-1
                              Case 3:15-cv-01857-SI                               Document 409-4                        Filed 10/15/20                    Page 3 of 3
         ;+-     A•~ILJS'                                                       IP Terms of Agreement
                                                                                                                                                                        i6o7 EBigBeaverRd Suite# 110. rroy, M14aoa3
                                                                                                                                                                                      Cu stomerService l .877.VISALUS
                SCIENCE.S:--~~~~~~~~~~~~~~~~~~~~~~~~~~~~~F~a~
                                                            xF~o~
                                                                rm.:.:...:.;:
                                                                        to~8~ 77~.5~4~
                                                                                     7.~
                                                                                       15~
                                                                                         70

1. Iacknowledge that Iam of legal age to enter into this Agreement.                                             writing byVISALUS or in advertising or promotion materials provided, designed or published
2. I understand and acknowledge that this Agreement is not binding until received and accepted                  by VISALUS. I understand that Imay not photocopy or duplicate any materials provided by or
      byVISALUS.                                                                                                purchased from VISALUS without written authorization and that the unauthorized use of any
3. Iagree that as a Promoter, Iam responsible for determining my own business activities and                    Proprietary Mark is a violation of federal law and this Agreement, constituting grounds for
      that Iam not an agent, employee or legal representative ofVISALUS. Iam responsible for                    termination of this Agreement by VISALUS.
      the payment of all federal and state employment taxes and any other tax required under               16. Iunderstand that as a Promoter, Iam free to select my own means, methods and manner
      any federal, state or regulatory law. In the event that Ifail to provide VISALUS a valid Social           of operation and that Iam free to choose the hours and location of my activities under this
      Security Number or employer identification number, VISALUS may withhold commissions due                   Agreement, subject only to the terms of this Agreement and VISALUS Policies and Procedures.
      to me until a valid number is provided.                                                              17. Iacknowledge that I am not guaranteed any income nor am Iassured any profits or success.
4. I understand that Iam not being sold a franchise or business opportunity.                                    Icertify that no claims of guaranteed profits or representations of expected earnings that
5. Imay terminate this Agreement for any reason, at any time, by giving VISALUS prior written                   might result from my efforts have been made byVISALUS or anyVISALUS Promoters. In this
      notice. VI SALUS may terminate this Agreement in writing upon violation of policies and                   connection, Ishall not represent directly or indirectly that any person may, can or will earn any
      procedures or in the event Iviolate any part of this Agreement. In such event, no further                 stated gross or net amount, nor that sponsorship of others is easy to secure or retain, or that
      commissions will be paid by VISALUS. To terminate this Agreement, I must mail or deliver                  substantially all Promoters will succeed.
      personally to VI SALUS, a signed, dated written notice of cancellation sent to: ViSalus Sciences,    18. Iacknowledge that I have the right to sign up as many personal customers as Iwish. Iwill
      1607 East Big Beaver, Suite 110, Troy, Michigan 48083.                                                    receive a commission each month from my personal customers' purchases and my down line
6. Iagree that as a VISALUS Promoter, Ishall place primary emphasis upon the sale of Products                   network in accordance with the VISALUS Compensation Plan then in effect.
      and Services to non-promoter consumers as a condition of my receipt of commissions.                  19. Iagree to indemnify and hold harmless VI SALUS from any and all claims losses, damages and
      Commissions I receive will be based upon fulfilling certain terms of qualification as set forth           expenses, including any attorney's fees, arising out of my actions or conduct in violation of this
      by the Marketing Program and Compensation Plans as may be amended from time to time. A                    Agreement, Compensation Plan or any Policy or Procedure ofVISALUS. Iagree that in order to
      three ($3.00) Dollar processing fee will apply to all payments.                                           recoup any damages and expenses it has incurred due to such violation(s), VISALUS may offset
7. Iagree to keep accurate records and to abide by all federal, state, and local laws and                       any commissions or other payments due me. In the event a dispute arises as to the respective
      regulations governing the sale or solicitation of the products and services marketed byVISALUS            rights, duties and obligations under this Agreement, Compensation Plan or the Policies and
      including, but not limited to, any and all permits and licenses required to perform under this            Procedures of VI SALUS, it is agreed that such disputes shall be exclusively resolved in the Circuit
      Agreement.                                                                                                Court for Oakland County, State of Michigan, or Federal Court located in Detroit, Michigan.
8. Iunderstand that no attorney general or other regulatory authority ever reviews, endorses, or                Michigan law shall apply to the resolution of all disputes. Louisiana residents may choose
     approves any product, subscription, compensation program or company, and Iwill make no                     Louisiana law and jurisdiction.
      such claim to others.                                                                                20. Iacknowledge that I have read and fully understand the VISALUS Policies and Procedures and
9. I understand that a $25 Administration Fee will be charged annually to my credit card on file                Compensation Plan, which are incorporated herein by reference and are binding upon me. In
     with ViSalus. This fee is for services, which include, but are not limited to, downline reporting,         order to maintain a viable marketing program and to comply with changes in federal, state or
      customer tracking and accounting services. The Administration Fee will be charged in the                  local laws or economic conditions, VI SALUS may revise its Compensation Plan and Policies and
      month of my enrollment anniversary and if not paid will result in my Promotership being                   Procedures from time to time. All changes thereto shall be effective upon verbal or written
      placed on Financial Hold for up to 120 days. If the Administration Fee remains unpaid 120 days            notice to me and become a binding part of this Agreement. The home office prior to use or
     after it was due, my Promotership will be terminated and Iwill forfeit any commissions that                publication must approve all advertisements using the Proprietary Marks of VI SALUS.
     were held since the time Iwas placed on Financial Hold. If my Promoters hip is terminated, I          21. Iacknowledge that this Agreement, Compensation Plan and the Policies and Procedures
      understand that I must re-enroll as a brand new Promoter and will not be placed back in my                incorporated herein by reference, constitute the entire Agreement between the parties and
     oriqinal spot if Iwish to pursue the ViSalus opportunity                                                   shall not be modified or amended except in writing signed by VISALUS. This Agreement shall
10. Iagree that VI SALUS shall not be liable under any circumstances for any damage or loss of any              be binding upon and inure to the benefit of heirs, successors, and permitted assigns of the
      kind, including indirect, special, punitive, compensatory, or consequential damages, losses               parties hereto. If any provision of the Agreement is determined by any authority of competent
     or profits which may result from any cause, including but not limited to, breach of warranty,              jurisdiction to be invalid or unenforceable in part or in whole for any reason whatsoever, the
     delay, act, error or omission ofVISALUS, or in the event of discontinuation or modification of a           validity of the remaining provisions or portions thereof shall not be affected thereby.
      product or service offered by VISALUS.                                                               22. Iagree to abide by the terms of the noninterference and non-disclosure policy ofVISALUS.
11 . VISALUS shall periodically make sales literature and/or promotional materials available.              23 . During the term of this agreement(and any renewals), Iwill not sell any products, services or
     However, Iam under no obligation to purchase any materials or literature at any time. Refunds              business opportunities for any entity competing with ViSalus.
     shall not be allowed under any circumstances, including, but not limited to, termination of this      24. During the term of this agreement (and any renewals) Iwill not participate in any other
     Agreement, obsolescence of such sales literature or promotional materials, or any other reason.            network marketing companies. In addition, during the terms of the Agreement and for (1) one
     Except as specified in paragraph 24.                                                                       year thereafter, Iwill not solicit or recruit, ViSalus employees or Promoters, whether active or
12. Iagree that as a Promoter, this Agreement grants me the limited authority to promote and sell               inactive, to participate in any network marketing program. Iacknowledge that my violation of
     the products VISALUS markets subject to the terms and conditions established by VISALUS from               this provision will result in immediate termination of my Promotorship and payments of any
     time to time.                                                                                              kind.
13. Iwill not make any false or misleading statements aboutVISALUS or its marketing program.               25. ViSalus ESS and Business Opportunity Return Policy: An Independent Promoter who cancels
     Iagree that Iwill operate in a lawful, ethical and moral manner and will not engage in or                  their Promotership within 30 days of enrollment may return unused products from the
     perform any misleading, deceptive or unethical practices. In the event Iviolate any of these               Executive Success System which are unopened and in resalable condition. Arefund will be
     conditions, my position may be terminated without further payment or compensation of                       issued for the value of the Business Opportunity ($49) and the value of unused and saleable
     any kind.                                                                                                  products up to $450. If an Independent Promoter cancels their Promotership within their first
14. Iacknowledge that Iam responsible for supervising and supporting Promoters Isponsor into                    year but more than 30 days after their enrollment date, the same guidelines apply however
     the program and in my commissionable network. Iagree to maintain monthly communication                     returned, saleable products will result in a product credit equal to the discounted value of those
     and support to those individuals in my commissionable network through written or verbal                    products (up to $450) rather than a refund and will be subject to a restocking fee.
     communication and attendance at meetings.
15. Iacknowledge that VISALUS expressly reserves all proprietary rights to the company name,                   Please initial here _ _ __ to acknowledge that you have read and agree
     logo, trademarks, service marks ("Proprietary Marks") and copyrighted materials. I understand,
     acknowledge and agree that any monies which Ipay VISALUS are in consideration of my
                                                                                                               to the above Terms of Agreement. Your application is not complete unless you
     receiving a non-exclusive license, during the term of this Agreement to use the Proprietary               initial this page and submit with your Independent Promoter Application.
     Marks ofVISALUS in conjunction with the marketing program provided to me. Ifurther agree
     that Iwill not use VISALUS's Proprietary Marks in any form whatsoever except as permitted in                                       © 2011 Vi Salus Sciences All Rights Reserved. Dl OOOUS-22 2/2


                                                                                                    15-2
